Citation Nr: 1329352	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a separate disability rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5258 or 
5259, for a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford (Newington), Connecticut, which assigned a 10 
percent rating for status post anterior cruciate ligament 
tear of the left knee and a parrot beak type tear of medial 
meniscus under the rating criteria for other knee impairment 
associated with lateral instability, and a 10 percent rating 
for left knee arthritis with slight loss of range of motion, 
both effective October 31, 2005; in place of a single 20 
percent rating that had previously been in effect.

In March 2009, the RO granted a 20 percent rating for the 
left knee disability based on lateral instability, effective 
October 31, 2005.  The 10 percent rating for limitation of 
motion with arthritis remained in effect.  

In September 2011, the Board denied the Veteran's claims for 
increased ratings for his left knee disability.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2012, the Court granted a Joint Motion for Partial 
Remand (Joint Motion), and remanded that part of the Board's 
September 2011 decision that denied entitlement to an 
increased rating for service-connected left knee disability 
only to the extent that it failed to address whether the 
Veteran was entitled to a separate evaluation under the 
provisions of Diagnostic Codes 5258 or 5259.  The appeal as 
to all other issues was dismissed.  

The Board remanded the Veteran's claim in July 2013.


FINDING OF FACT

On examination, the Veteran is found to have a chronic left 
medial meniscus tear and extruded left medical meniscus, 
analogous to dislocation, with frequent episodes of locking, 
pain, and effusion in the joint.  


CONCLUSION OF LAW

The criteria for a separate 20 percent disability rating for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, 4.21, 
4.71a, Diagnostic Code (DC) 5258 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VCAA notice in an increased rating claim must advise a 
claimant that: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment; (2) should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and must 
(3) provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); vacated and remanded in part Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The Veteran received all required VCAA notice in a letter 
sent by the RO in November 2005.

Regarding the duty to assist, the Agency of Original 
Jurisdiction (AOJ) has obtained the Veteran's VA treatment 
records, and has provided him with multiple VA examinations.  

The AOJ substantially complied with the Board's July 2013 
remand directives.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
The Board specifically instructed the AOJ to afford the 
Veteran a VA examination to determine whether his service-
connected knee disabilities also included symptomatic 
dislocation of the meniscus or whether his meniscus had been 
removed.  The Veteran was afforded this VA examination in 
July 2013.

Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his 
claim for a separate disability rating.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II.  Disability Ratings

        A.  Governing Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of 
the level of disability present includes consideration of 
the functional impairment of the Veteran's ability to engage 
in ordinary activities, including employment.  38 C.F.R. § 
4.10 (2013).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2013).  
Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2013). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2013).

A claimant may not be compensated twice for the same 
symptomatology, as this would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a 
Veteran has wholly separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

        B.  Rating Criteria and Analysis

Pursuant to the terms of the Joint Motion, the Board is only 
concerned with determining whether the Veteran is entitled 
to a separate disability rating for symptoms associated with 
a chronic meniscus condition under the provisions of 
Diagnostic Codes 5258 or 5259.  

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for dislocation of semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, DC 5258 (2013).  

Under Diagnostic Code 5259, a 10 percent rating is warranted 
for removal of semilunar cartilage that is symptomatic.  38 
C.F.R. § 4.71a, DC 5259 (2013).

In precedential opinions, VA General Counsel has held the 
claimants with multiple knee symptomatologies may be awarded 
separate disability rating for such symptomatology.  See 
VAOPGCPREC 23-9;VAOPGCPREC 9-98.  While these opinions 
largely address conditions present with arthritis, limited 
motion, painful motion, and instability of the knee; the 
principles described in these precedential opinions are 
indeed applicable to the Veteran's current left knee 
disabilities.  

In the Veteran's case a 10 percent rating is in effect for 
status post left knee anterior cruciate ligament tear and 
medial meniscal degeneration with advanced tricompartmental 
degenerative joint disease under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, and 5261.  This 
is based on noncompensable limitation of motion accompanied 
by arthritis.  Additionally, a 20 percent disability rating 
is in effect for left knee instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Veteran underwent a partial meniscectomy, or cartilage 
removal in October 1986.  During the course of his current 
appeal, he has been afforded four VA examinations of the 
left knee.  

In a December 2005 VA examination, the examiner cited to a 
1997 MRI which showed, inter alia, significant truncation of 
the posterior horn and body of the medial meniscus.  X-rays 
also showed suprapatellar effusion.  The Veteran reported 
severe pain on the side of the joint and in the peripatellar 
area.  The examiner did not indicate whether the Veteran 
experienced locking or whether his meniscus was dislocated.

The Veteran was afforded another VA knee examination in 
October 2007.  The examiner indicated that the Veteran did 
not experience locking.  The Veteran was noted to have pain 
on joint motion.  

During a January 2008 VA orthopedic consultation, the 
history of meniscus tear was noted.  On examination, the 
Veteran was noted to have minimal effusion and a painful 
range of motion.  

During an April 2011 VA examination, the Veteran reported 
that his left knee symptoms included locking.  He reported 
intermittent left knee pain reaching a level of five out of 
ten.  He reported an exacerbation of left knee pain after 
prolonged standing, climbing, walking, and sitting.  
McMurray's test was positive for disability of the medial 
meniscus.  No joint effusion was described.  

The Veteran's most recent VA examination of the left knee 
was conducted in July 2013.  The examiner cited to 2007 MRI 
findings which showed a tear in the body of the medial 
meniscus extending into the posterior horn.  The posterior 
horn of the medial meniscus appeared macerated along its 
central aspect.  The medial meniscus was extruded.  The 
lateral meniscus was intact.  On examination, the Veteran 
was noted to have frequent episodes of joint "locking," 
frequent episodes of joint pain, and frequent episodes of 
joint effusion associated with his left knee medial 
meniscus.  The examiner noted the Veteran's history of a 
left meniscectomy in October 1986 and indicated that he had 
residual symptoms of pain, effusion, and locking.  

With respect to whether the Veteran had a specific finding 
of dislocated semilunar cartridge since 2004, the examiner 
essentially reiterated prior findings, including that the 
Veteran's 2007 MRI showed a tear in the body of the medial 
meniscus extending into the posterior horn, that the 
posterior horn appeared macerated along its central aspect, 
and that the medial meniscus was extruded.  The examiner 
again noted that the Veteran's torn meniscus was accompanied 
by symptoms by episodes of pain, locking, and effusion, but 
effusion was not appreciated during the current examination.  

Analysis

The remaining portion of the Veteran's left medial meniscus 
was found to be extruded on the November 2007 MRI.  
Additionally, a chronic tear of the left medial meniscus has 
been repeatedly described dating back to at least the 1997 
MRI.  The Veteran has additionally been noted to have 
episodes of effusion since at least the December 2005 VA 
examination.  Finally, the July 2013 VA examination report 
noted that the Veteran's meniscus condition was accompanied 
by frequent episodes of locking, pain, and effusion.

The parties to the Joint Motion agreed that Diagnostic Codes 
5258 and 5259 appeared to address symptomatology for which 
the Veteran was not being compensated.  Based on the 
examiner's findings, the record can be read as showing the 
Veteran has had dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion for the entire 
appellate period under the provisions of Diagnostic Code 
5258.  

The 20 percent rating under Diagnostic Code 5258 
contemplates symptoms of locking, pain, and effusion which 
accompany the Veteran's meniscus condition.  A separate 
rating under Diagnostic Code 5259 would not be warranted, 
because the symptoms related to meniscus disability are 
compensated by the rating under Diagnostic Code 5258. 

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's symptomatic meniscus condition is rated as a 
dislocated meniscus accompanied by frequent episodes of 
locking, pain, and effusion into the joint, such as to 
warrant a 20 percent disability rating under the provisions 
of Diagnostic Code 5258.  See 38 C.F.R. § 4.7 (2013).

III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  See 38 C.F.R. 
§ 3.321(a), (b) (2013).  In exceptional cases an 
extraschedular rating may be provided.  38 C.F.R. § 3.321 
(2013).  

The Court has set out a three-part test, based on the 
language of 38 C.F.R. § 3.321(b)(1), for determining whether 
a Veteran is entitled to an extraschedular rating: (1) the 
established schedular criteria must be inadequate to 
describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extraschedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected 
left knee meniscus condition (i.e., chronically torn and 
extruded meniscus accompanied by frequent episodes of 
locking, pain, and effusion) are specifically contemplated 
by the rating criteria set forth above, and reasonably 
describe his left knee meniscus disability.  The applied 
rating criteria are, therefore, adequate to evaluate the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) due to service-connected disability 
is part of an initial rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  In the instant case, the Board concluded in the 
prior September 2011 decision that the issue of entitlement 
to a TDIU was not raised by the record as the Veteran had 
not been shown to be unemployed.  The parties did not 
dispute this determination in the Joint Motion and the Court 
did not disturb this finding in the September 2012 Order.  
Thus, consideration of a TDIU is not warranted at this time.


ORDER

Entitlement to a 20 percent disability rating for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


